


110 HR 2697 IH: To amend title 38, United States Code, to expand

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2697
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2007
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand
		  eligibility for veterans’ mortgage life insurance to include members of the
		  Armed Forces receiving specially adapted housing assistance from the Department
		  of Veterans Affairs.
	
	
		1.Expansion of eligibility for
			 veterans’ mortgage life insurance to include members of the Armed Forces
			 receiving specially adapted housing assistance from the Department of Veterans
			 AffairsSection 2106 of title
			 38, United States Code, is amended—
			(1)by striking
			 veteran each place it appears and inserting veteran or
			 member of the Armed Forces;
			(2)in subsection (a), by striking
			 veterans’ election and inserting election of the veteran
			 or member of the Armed Forces;
			(3)in subsection (f),
			 by inserting , members of the Armed Forces, after
			 veterans; and
			(4)in subsection
			 (i)—
				(A)in paragraph (1),
			 by striking veteran’s indebtedness and inserting
			 indebtedness of the veteran or member of the Armed Forces;
			 and
				(B)in paragraph (2),
			 by striking veteran’s ownership and inserting ownership
			 of the veteran or member of the Armed Forces.
				
